PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/872,274
Filing Date: 16 Jan 2018
Appellant(s): Bates, James, Stewart



__________________
Xin Dai
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 1/5/22 and 11/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/2/21 (hereinafter “Office Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims:
The rejection of claims 8-14 under 35 U.S.C. § 112(b) as being indefinite
The rejection of claims 1-8, 15, 17, 19, and 20 under 35 U.S.C. § 101
The rejection of claims 1-12, 15, 17, and 18-20 under 35 U.S.C. § 103 as being unpatentable over US 2017/0169171 to Loeb et al. ("Loeb") in view of US 2003/0216937 to Schreiber et al ("Schreiber") and further in view of US 2014/0279746 to De Bruin et al. ("De Bruin") and further in view of US 2018/0330062 to Balaban et al. ("Balaban"). 
The rejection of claims 13 and 14 under 35 U.S.C. § 103 as being unpatentable over Loeb in view of Schreiber and further in view of De Bruin and further in view of Balaban and further in view of US 2009/0094059 to Coleman et al. (hereinafter "Coleman").

NEW GROUNDS OF REJECTION
None. 
WITHDRAWN REJECTIONS
None.
(2) Response to Argument
Response to the rejection under 35 U.S.C. § 112(b) 
The Office Action rejected claim 8 and claims 9-14 for being dependent on rejected claim 8 because the phrase “a medical database” rendered the claim indefinite. Appellant included no argument in their Appeal Brief rebutting this rejection.  

Response to the rejection under 35 U.S.C. § 101
A. i) On pp. 11-13 of the Appeal Brief Appellant takes the position that the rejection of the claims under 101 is inconsistent with “Example 29 Diagnosing and Treating Julitis” published in the May 2016 Subject Matter Eligibility Update. This position is incorrect. In Example 29 the recitation of detecting using a porcine anti-JUL-1 antibody was the crux of the eligibility analysis. While it was known in the veterinary world to use porcine antibodies in veterinary therapeutics, there was no evidence to use porcine antibodies to detect human proteins such as JUL-1 and thus the claims recited significantly more than the judicial exception itself. 
While Appellant makes the conclusory statement in the first full paragraph on p. 13 of the Appeal Brief that the step of using the treatment module for further analysis of a practitioner input treatment scheme “an unconventional step, which is more than a mere instruction to "apply" the correlation and critical thinking step (the exception) using well-understood, routine or conventional techniques in the field”, Appellant fails to point to any passage in the originally filed Specification or additional evidence, e.g., via an affidavit, stating that this step was not routinely or conventionally used in the field of computer based healthcare services. Without conflating 101 analysis with prior art analysis, it should be noted that this concept is taught by 
In the paragraph bridging pages 12 and 13 Appellant states: “Using the same treatment module for further analysis regarding the new treatment schemes would provide analysis consistency and be advantageous for neural network updating / improvement. Such a feature would innovatively provide more accurate reference information related to the patent's input symptoms, as explicitly discloses in [0056]-[0073].” It is unclear how this statement is relevant to Appellant’s analogy to Example 29 as there is no mention the example of claims reciting an improvement. Instead, claim 3 of Example 29 focuses on additional elements reciting unconventional steps that are more than a mere instruction to “apply” the exception using well-understood, routine or conventional techniques in the field. This argument fails for at least this reason alone, however, even giving the statement further consideration, there is no nexus between the claims and the asserted improvement.
In the second full paragraph on p. 13, Appellant argues that the Office Action fails to show or prove that the feature of “responsive to none of the generated one or more treatment schemes being agreeable by the practitioner, the practitioner apparatus transmits one or more new treatment schemes input by the practitioner to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation” as a whole has been routinely or conventionally used in automated healthcare services and therefore is inconsistent with the USPTO eligibility guidance. This position is incorrect. In the Office Action, the feature is identified as reciting a portion of the abstract idea, “otherwise inputting additional treatment schemes by the practitioner for further analysis”, and the additional elements of transmitting data from the practitioner apparatus to the treatment Symantec. See MPEP 2106.05(d)(II) and MPEP 2106.05(g). Therefore Appellant’s position is incorrect.

A. ii) On pp. 13-14 of the Appeal Brief Appellant takes the position that the rejection of the claims under 101 is an over generalization of the claims amount to clear error. This position is incorrect. Instead, the claims are addressed such that rejection under 101 appreciates each and every claim element recited individually and in combination. See Office Action pp. 6-16. For example, each and every claim limitation is analyzed as being part of the abstract idea, which is taken directly from the claim language, or as reciting an additional element. In reviewing the additional elements, they are analyzed individually and in combination.

A. iii) On pp. 14-17 of the Appeal Brief Appellant takes the position that the rejection of the claims under 101 in the Office Action fails to appropriately apply legal precedent under McRO in concluding that the claims are directed to an abstract idea. This position is incorrect. On pp. 14-16 Appellant summarizes the holdings of McRO. On the bottom of p. 17 Appellant states: 
Accordingly, claim 8 comprise a combination of elements:
• generating treatment schemes based on identified diagnostic results neural network pre-trained using a medical database;
• inputting new treatment schemes by a healthcare practitioner in response to none of the generated one or more treatment schemes is chosen by the healthcare practitioner;
• transmitting new treatment schemes input by the practitioner to the treatment module for further analysis;

Appellant respectfully asserts that such a combination of elements involves a practical application of improving functionality and reliability for automated healthcare service, especially when new treatment schemes different from initially generated treatment schemes are involved.
This argument amounts to a conclusory statement because while Appellant states that the combination of elements improve functionality and reliability for automated healthcare services, Appellant provides no explanation by citation to the Specification or otherwise as to how the combination of elements achieve the purported improvement. Additionally, there is no citation or description in the Specification amounting to a description in which that the improvement would be apparent to one of ordinary skill in the art. Further, Appellant provides no explanation as to how the combination of elements and the improvement are analogous to the holding of McRO. Without any explanation the argument prima facie cannot be found persuasive. However, even if Appellant had provided an explanation McRO and the claims are distinguishable from each other. While it is true that the claims of McRO did not make a computer faster, use less memory, the claims recited a method that previously could not be achieved by manual 3-D animation techniques, in other words, it is not possible for the human mind to perform the claims of McRO. This is not the case for Appellant’s claims. Instead, generating treatment scheme based on diagnostic result and performing further analysis on the treatment scheme is something that practitioners have been doing since the beginning of medicine, the identified additional elements of transmitting data to/from the practitioner apparatus and the treatment module individual and/or in combination are not indicative of incorporation of the abstract idea into a practical application or as reciting significantly more and instead merely add insignificant extra solution activity to the abstract idea as discussed above. 


On p. 18 in the second full paragraph through the second full paragraph on p. 19, Appellant discusses two limitations amount to significantly more, however, these limitations are not recited in the claims and therefore are not relevant to a Step 2B analysis.
On p. 19 in the third full paragraph, Appellant states that the limitation “responsive ...” “may improve reliability of healthcare services” as recited in [0083]. However, [0083] discusses that the further analysis is a risk analysis related to malpractice prevention. There is no discussion of improving reliability. Further, even assuming the Specification recited such an improvement in reliability, there is no clear nexus to the improvement in the claims. Further, any recited improvement is an improvement to the abstract idea itself. An improvement of conventional technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., reducing malpractice risk) and/or to commerce (i.e., lower costs by reducing malpractice of medical professionals) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
In the paragraph split between pp. 19-20 Appellant states: “It is well-known that healthcare is a complex field, with lots of new articles, researches, or reports emerging constantly. Without a trained neural network pre-trained using one or more medical databases to 

In the first paragraph of p. 20, Appellant states “Using the same treatment module for further analysis regarding the new treatment schemes would provide analysis consistency and be advantageous for neural network updating / improvement. Such a unique feature provides another solid proof that the claimed invention has "significantly more" than just an abstract idea.” This position is incorrect. It is unclear how merely performing further analysis on a new treatment scheme would achieve the stated consistency/updating/improvement. While retraining a neural network based on user feedback can improve the neural network, that is not what is claimed. As stated in [0083] of Appellant’s specification and dependent claim 17, the further analysis is for malpractice prevention, not to improve the functioning of the neural network. Therefore this position is incorrect.

Response to the rejection of claims 1-12, 15, 17, and 18-20 under 35 U.S.C. § 103 as being unpatentable over Loeb in view of Schreiber and further in view of De Bruin and further in view of Balaban. 
B. i) On pp. 21-22 of the Appeal Brief Appellant takes the position that motivation or suggestion to combine the references is absent to support the conclusion of obviousness. This 
Further, as stated in the Office Action pp. 20-22, Loeb is not relied upon for teaching further analysis is performed on a received treatment scheme before sending to a patient. Instead, Balaban is relied upon for this teaching and includes the motivation to modify the disclosure of Loeb to allow a physician to visualize a prediction of how a proposed treatment will be realized when implemented by the patient before actually choosing to implement the change to the treatment plan allowing them to proactively treat a patient. See Office Action pp. 21-22. See also Balaban [0045] & [0053]. Because Balaban makes up for the deficiencies of Loeb and provides motivation to modify the method disclosed by Loeb Appellant’s position is incorrect.

B. ii) On pp. 22-23 of the Appeal Brief Appellant takes the position that at least one claim element is absent from the cited prior art. This position is incorrect. Specifically on these pages, Appellant states that Schreiber does not disclose "transmitting, from the practitioner apparatus, one or more new treatment schemes input by the practitioner to the treatment module for further analysis, analysis result from the further analysis is transmitted to the practitioner apparatus for confirmation, upon confirming by the practitioner, choosing one or more treatment schemes from the one or more new treatment schemes". This argument is moot as Schreiber is not used for teaching this limitation in the Office Action. Instead, Balaban is relied upon for this 
On pp. 24. Appellant states that dependent claims from independent claims 1, 8, and 15 should be considered allowable for the same reasons as their respective independent claims. However, because Appellant’s arguments directed toward the 103 rejection of the independent claims are not persuasive, the rejection of the dependent claims should also be maintained. 

Response to the rejection of claims 13 and 14 under 35 U.S.C. § 103 as being unpatentable over Loeb in view of Schreiber and further in view of De Bruin and further in view of Balaban and further in view of Coleman.
Appellant included no argument in their Appeal Brief rebutting this rejection other than on pp. 24. Appellant states that dependent claims from independent claims 1, 8, and 15 should be considered allowable for the same reasons as their respective independent claims. However, because Appellant’s arguments directed toward the 103 rejection of the independent claims are not persuasive, the rejection of the dependent claims should also be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686        

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686      
                                                                                                                                                                                                  /JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.